The opinion of the Court was delivered by
Kennedy, J.
— The first exception is not maintainable; for although the form of the oath or affirmation, required by the twelfth section of the act incorporating the plaintiffs in error, and providing for their making the road, requires the jury to value the land occupied by the road, yet it also requires that they shall in making their verdict, take into consideration the advantages as well as disadvantages accruing to the owner of the land by reason of the road. Hence, it would seem, not to be the value of the land occupied by the road, that the act requires the jury to report by their verdict, but the value of the damages sustained thereby, and the amount of compensation to be made for the same. Consequently, it is plain, that the form of the oath or affirmation, in requiring the jury to value the land occupied by the road, and all the damages which the owner thereof had or might sustain by reason of the same, taking into consideration at the same time, the advantages as well as the disadvantages arising therefrom to the owner of the land, was only intended as a guide to the jury, in regard to the course they should adopt and pursue, in order to ascertain whether any damage had or would be sustained at all, by the owner of the land, and if any, what amount, so that they might accordingly report, by their verdict, the result or conclusion to which they were brought by the course of investigation thus prescribed. That this is all that is required by the act, of the jury, will appear perfectly manifest, by taking the case of an owner, whose land is occupied in part by the *54road, but who is compensated for his loss in this respect,' by the advantages derived, from it, in advancing the value of the residue of his land to what, or more than the whole of it was worth before. In such case it is scarcely possible to imagine any good reason why the value of the land occupied by the road, should be reported by the juryr but it proves incontestibly, that it is the amount of the damages that is to be reported, when they have been sustained, and not the value of the land,.by the jury in any case. The jury then’ having reported by their verdict here, the result of their inquiry, showing that in their opinion, the complainant below had sustained damage to a certain amount, would appear to have done all that is required in this behalf by the act; provided it does not appear' by the report itself, to have been founded upon an erroneous basis, a question which is raised here, and will be noticed under the third exception.
We are also of opinion, that the second exception is not maintainable in this case. The complainant below, it must be observed, claimed compensation for so much of his land as was actually occupied by the road,, and not for any required by the plaintiffs in error or company, for the erection of warehouses, toll houses, carriages,, cars, or other works and appendages necessary for their convenience; which, under the provisions of the act, they might have required, had they been necessary. And had any portion of the complainant’s land been taken-or required for any or all of these latter purposes, and he claimed compensation for-it, it may be, that it would have been proper, if not indispensably requisite, that the extent of the land so required should have been made to appear on the face of the proceedings in some way, so that the limits- of it might be capable thereafter of being ascertained and identified. This, however, not being the. case which is- presented, it is conceived that the location and completion of the work of the road, designate, with sufficient certainty, the land of the complainant below, which has been taken by the plaintiffs in error for the purpose 'of constructing the road.
The third exception, however, we cohsidér fatal to the verdict of the jury, and judgment of the Court thereon. It is,evident from the terms of the verdict, that the jury in assessing the damages at twenty-eight hundred dollars, which, in their opinion, the. complainant below had sustained, have allowed to him a portion of this amount, but how much does not appear, on account of a claim which he made before them against the company, or plaintiffs in error, to enable him to erect a bridge over the road for the purpose of having a'convenient passsage from one part of his farm to the other, it being divided into two parts by the road. That it is the duty of the company to make a bridge over the road when requisite for such purpose, cannot, I apprehend, be well questioned; for it is expressly enjoined upon them by the fourteenth section of the act: *55but then the twelfth section, which seems to’ point out the duty of the jury, and to limit their authority, by designating and referring specifically as it were, to the various matters which they shall act upon and take into their consideration in forming their verdict, leaves the fourteenth section and every thing mentioned therein, entirely out of view. It would, therefore, be extending the jurisdiction of the jury, beyond what the legislature must be considered as having intended,rto include- and submit to the decision of a jury, under the provisions of the twelfth section, the things mentioned in the fourteenth section. But if the intention of the legislature in this respect were even doubtful, it would be unnecessary if not altogether wrong, to give such extended construction to the twelfth section; because it would tend to deprive the parties of having any difference arising between them as to those matters mentioned' in the fourteenth section, determined by a jury under the immediate advice and direction of a Court learned in the law. For if it be the case, that the complainant below is entitled, under the provisions of the fourteenth section of the act, to have a bridge erected by the company, he is not without a remedy, though the act be silent in regard to it, because the common law will supply that, as in every other case of an existing legal right on the part of the plaintiff to demand the performance of a duty by the defendant, which the latter is bound in.law to discharge.
The proceedings and judgment of the Court below are therefore . quashed.
Proceedings quashed.